The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gold (US 6,828,919) in view of Wilson (US 7,038,406).
Gold discloses,
Regarding claim 1, a hybrid permanent magnet machine comprising: a stator including armature windings (see figure 2); a rotor including permanent magnets (column 5, line 23) and a main field winding 102; a rechargeable energy source 112; and an output voltage control circuit including a bridge circuit (see figure 4) on the rotor configured to modify power received from the high frequency transformer secondary winding and provide a control current 
Moreover, a stator includes a high frequency transformer primary winding 216a, 218a, 220a, and a high frequency transformer secondary winding 216b, 218b, 220b (see figures 1, 5) is provided on said rotor (see figure 1) and the bridge circuit is being operated by a control to either decrease/increase a current passing across the main field winding to achieve a desired voltage from the hybrid permanent magnet machine (see abstract).

The problem to be solve appears to be using an H bridge circuit for the bridge circuit used by Gold.

It has been known for many years that H bridge circuit are used in the field.  In that respect, Wilson teaches an electrical machine having stator, rotor, a field exciter (see abstract) and the H bridge circuit operated by a controller in the output circuit to either decrease or increase a current passing across the main field winding to achieve a desired voltage from the machine , the H bridge circuit having four transistors SW1-4 (column 5, lines 19 – 24), and the transistors are selectively opened/closed to provide current direction to either increase/decrease (column 6, lines 60, 61, 62), the current passing across the winding (column 3, lines 48 – 53; 62 – 65; . 

One would have been motivated to do so for the purpose of purpose of controlling efficiently a bi-directional field excitation current and decrease the negative effects of magnets on the machine.

Gold further discloses,

Regarding claim 2, a control monitors voltage output and controls said H bridge upon said monitored voltage output (column 5, lines 35 – 53).  


It would have been obvious before the time the invention was filed to design the machine as disclosed by Gold and to show using an H bridge circuit in an electrical machine for the purpose of controlling efficiently a bi-directional field excitation current and decrease the negative effects of magnets on the machine as disclosed by Wilson.




Claims 4, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gold and Wilson as applied to claims 1 – 3 above, and further in view of Kirk (US 3,483,458).
The combined machine discloses all of the elements above.  However, the combined machine does not disclose the element(s) below.
On the other hand Kirk discloses,
Regarding claims 4, 7, the control providing control signals to the rotor through a transformer (see figure 5) communicating with an encoder/decoder on the rotor (see figures 1, 4).
It would have been obvious before the time the invention was filed to design the combined machine as disclosed above and to disclose the limitations pertaining to Kirk for the purpose of increasing the efficiency and reducing costs of electrical power source.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gold, Wilson as applied to claim 1 above, and further in view of Good et al (US 5,508,601).
The combined machine discloses all of the elements above. Moreover, the combined machine discloses a rotating rectifier sending power to an H bridge (see above Gold, figure 1).
However, it is not disclosed that the rectifier converts power from an exciter armature winding. 
On the other hand, Good et al discloses,
Regarding claim 6, that it is well-known to use a rotating rectifier 108 for converting power from an exciter armature winding (see figure 4).
It would have been obvious before the time the invention was filed to design the combined machine as disclosed above and to disclose the limitations pertaining to Good et al for the purpose of reducing damages to a generator.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 4, 6, 7 have been considered but are moot in view of new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
March 30, 2021